                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HAROLD JONES, et al.,                              Case No. 17-cv-02229-EMC
                                   8                      Plaintiffs,
                                                                                            ORDER RE SUPPLEMENTAL
                                   9               v.                                       BRIEFING AND/OR EVIDENCE
                                  10     CERTIFIEDSAFETY, INC.,                             Docket No. 206
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed Plaintiffs’ motion for preliminary approval. Based on that review,

                                  14   it orders the parties to file supplemental briefing and/or evidence on the issues identified below.

                                  15   The parties shall provide a joint submission to the Court. Where fewer than all parties take a

                                  16   position, the joint submission may reflect such. The joint submission shall be filed by December

                                  17   19, 2019.

                                  18          1.        How did Plaintiffs arrive at the conclusion that the California PAGA claim was

                                  19   worth approximately $6.8 million? See Mot. at 12.

                                  20          2.        Why does the California class include individuals who attended pre-employment

                                  21   training? Why do the classes for the other jurisdictions not include such individuals? See Mot. at

                                  22   13; Sett. Agmt. ¶ 2.46.

                                  23          3.        Do the parties have a sense of how long checks will be maintained by each state’s

                                  24   Unclaimed Property Division (or other such similar agency)? Did the parties discuss a cy pres

                                  25   beneficiary as an alternative?

                                  26          4.        Was any discovery, formal or informal, taken with respect to any refinery? Was

                                  27   any discovery, formal or informal, taken with respect to the alleged joint employer relationships

                                  28   between CS and the various refineries?
                                   1          5.       What is the estimated lodestar with respect to attorney’s fees? Plaintiffs shall also

                                   2   provide the Court with the underlying information used to calculate the lodestar – i.e., the hourly

                                   3   rates and the number of attorney and/or nonattorney hours (estimates are acceptable). In addition,

                                   4   Plaintiffs shall provide estimates as to many hours were spent on the major litigation tasks (e.g.,

                                   5   the complaint, motion work, discovery (formal and informal), settlement, etc.).

                                   6          6.       The parties shall review the District’s Procedural Guidance for Class Action

                                   7   Settlements, available at https://cand.uscourts.gov/forms/procedural-guidance-for-class-action-

                                   8   settlements/. The parties shall provide all information required by the Procedural Guidance, not

                                   9   already included in their motion.

                                  10          7.       With respect to the class/collective notices, the Court has the following comments.

                                  11          Form A.

                                  12               •   Page 1. The first paragraph in the notice should include an estimate as what a
Northern District of California
 United States District Court




                                  13                   member will be paid if he/she participates.

                                  14               •   Page 2. In Question 2, the text should clarify that a member who makes an

                                  15                   objection is still a part of the class (not excluded).

                                  16               •   Page 3. In Question 4, the text should include the specific dollar amounts for all

                                  17                   deductions from the gross settlement fund, including but not limited to the

                                  18                   attorney’s fees and incentive awards.

                                  19               •   Page 3. In Question 4, the definition of the California class does not refer to pre-

                                  20                   employment training.

                                  21               •   Page 5. In Question 6, should the member be told that cashing a settlement check

                                  22                   will result in a release of both the state law claims and the FLSA claim, even if the

                                  23                   member did not opt into the FLSA collective? Or alternatively, should there be a

                                  24                   reference to the text in Question 7 (where this information does appear)?

                                  25               •   Pages 9-10. In Question 8, the text should clarify that a member who makes an

                                  26                   objection is still a part of the class (not excluded) – thus, e.g., if the Court rejects

                                  27                   the objection, the member will still be issued a check.

                                  28          Form B.
                                                                                           2
                                   1             •   Page 1. The first paragraph in the notice should include an estimate as what a

                                   2                 member will be paid.

                                   3             •   Page 3. In Question 4, the text should include the specific dollar amounts for all

                                   4                 deductions from the gross settlement fund, including but not limited to the

                                   5                 attorney’s fees and incentive awards.

                                   6             •   Page 4. In Question 5, more information should be provided about the weighting

                                   7                 of settlement shares.

                                   8         Form C.

                                   9             •   Page 1. The first paragraph in the notice should include an estimate as what a

                                  10                 member will be paid.

                                  11             •   Page 2. In Question 2, the text should clarify that a member who makes an

                                  12                 objection is still a part of the class (not excluded).
Northern District of California
 United States District Court




                                  13             •   Page 3. In Question 4, the text should include the specific dollar amounts for all

                                  14                 deductions from the gross settlement fund, including but not limited to the

                                  15                 attorney’s fees and incentive awards.

                                  16             •   Page 4. In Question 4, the definition of the California class does not refer to pre-

                                  17                 employment training.

                                  18             •   Pages 9-10. In Question 8, the text should clarify that a member who makes an

                                  19                 objection is still a part of the class (not excluded) – thus, e.g., if the Court rejects

                                  20                 the objection, the member will still be issued a check.

                                  21

                                  22         IT IS SO ORDERED.

                                  23

                                  24   Dated: December 12, 2019

                                  25

                                  26                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  27                                                     United States District Judge
                                  28
                                                                                         3
